DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ROSS JAY LAWSON,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-534

                               [April 11, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 92-3781CF10A.

   Ross Jay Lawson, Lowell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Fitzpatrick v. State, 868 So. 2d 615 (Fla. 2d DCA), rev.
denied, 891 So. 2d 550 (Fla. 2004).

CIKLIN, LEVINE and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.